DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejections Repeated
1.	The 35 U.S.C. 102(a) rejection of claims 1-8 anticipated by Campbell et al. has been repeated as previously made in office action 11/23/20. 
2.	The 35 U.S.C. 103(a) rejection of claims 9 unpatentable over Campbell et al. in view of Ijaz et al. has been repeated as previously made in office action 11/23/20.
Rejection Withdrawn
3.	The 35 U.S.C. 103(a) rejection of claim 14 unpatentable over Campbell et al. in view of Okutani et al. has been withdrawn due to applicant’s amendment filed on 2/22/21. 
Allowable Subject Matter
Claims 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fail to teach or suggest "the first current collector comprises a first plate that is ... in direct contact with the first terminal of at least one electrical cell of the array," and "the second current collector comprises a second plate that is ... in direct contact with the second terminal of the at least one electrical cell of the array". Applicant teaches this for the purpose of providing a battery module having efficient space management. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Response to Arguments
Applicant's arguments filed 2/22/21 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Campbell et al. fail to disclose the cell is disposed in the opening in such a way that cell housing sidewall directly contacts the opening and is electrically connected to the opening; and the first plate second surface directly contacts the cell housing first end and is electrically connected to the cell housing first end, Campbell et al. discloses the cell is disposed in the opening in such a way that cell housing sidewall directly contacts the opening (figure 6 number 155 is the sidewall, 410 is the opening) and is electrically connected to the opening (figure 6 number 610 connection,410 opening, paragraph 0039-0042); and the first plate second surface directly contacts the cell housing first end and is electrically connected to the cell housing first end (figure 6 number 515 first plate second surface, 155 sidewall, paragraph 0039-0042).
	In response to applicant’s argument that Campbell et al. fail to disclose the cell housing has a midpoint that is midway between the first end and the second end, and the second current collector is disposed between the midpoint and the cell housing first end, Campbell et al. discloses the cell housing has a midpoint that is midway between the first end (figure 8, number 100 the battery cell includes part 843 in the first end) and the second end (figure 8, bottom of number 100), and the second current collector 
	In response to applicant’s argument Campbell et al. fail to disclose the cell housing sidewall is press fit in the opening, Campbell et al. discloses the cell housing sidewall is press fit in the opening in figure 6 number 155 sidewall, 410 opening. Campbell discloses in paragraph 0035 that the openings matches the shape of the battery cells. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499.  The examiner can normally be reached on Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE J RHEE/Primary Examiner, Art Unit 1724